Ehrlich, Ch. J.
The facts as they appear in the appeal book are substantially the same as on the former appeal (Landsburgh v. Walsh, 48 N. Y. St. Repr. 639), and for the reasons *694stated in the opinion of Van Wyck, J., the case was one for determination by a jury, and for not sending it to the jury the nonsuit ordered on the first trial was set aside.
The second trial (that which we are now reviewing) seems to have been conducted on the lines laid down in the opinion filed on the former appeal (48 N. Y. St. Repr. supra), and the finding of the jury in favor of the plaintiff being satisfactorily sustained by the evidence, and no errors appearing in the rulings which require correction by a new trial, it follows that the judgment appealed from must be affirmed, with costs.
Van Wyck, J., concurs.
Judgment affirmed, with costs.